Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 1 of 42 PageID# 181




                                                     3:21cv440
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 2 of 42 PageID# 182
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 3 of 42 PageID# 183
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 4 of 42 PageID# 184
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 5 of 42 PageID# 185
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 6 of 42 PageID# 186
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 7 of 42 PageID# 187
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 8 of 42 PageID# 188
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 9 of 42 PageID# 189
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 10 of 42 PageID# 190
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 11 of 42 PageID# 191
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 12 of 42 PageID# 192
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 13 of 42 PageID# 193
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 14 of 42 PageID# 194
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 15 of 42 PageID# 195
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 16 of 42 PageID# 196
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 17 of 42 PageID# 197
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 18 of 42 PageID# 198
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 19 of 42 PageID# 199
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 20 of 42 PageID# 200
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 21 of 42 PageID# 201
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 22 of 42 PageID# 202
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 23 of 42 PageID# 203
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 24 of 42 PageID# 204
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 25 of 42 PageID# 205
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 26 of 42 PageID# 206
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 27 of 42 PageID# 207
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 28 of 42 PageID# 208
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 29 of 42 PageID# 209
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 30 of 42 PageID# 210
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 31 of 42 PageID# 211
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 32 of 42 PageID# 212
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 33 of 42 PageID# 213
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 34 of 42 PageID# 214
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 35 of 42 PageID# 215
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 36 of 42 PageID# 216
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 37 of 42 PageID# 217
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 38 of 42 PageID# 218
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 39 of 42 PageID# 219
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 40 of 42 PageID# 220
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 41 of 42 PageID# 221
Case 3:21-cv-00440-MHL Document 1 Filed 07/08/21 Page 42 of 42 PageID# 222
